Citation Nr: 1009528	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee disability prior to September 26, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability beginning September 26, 2005.

3.  Entitlement to a separate evaluation for surgical 
scarring associated with the right knee disability.

4.  Entitlement to service connection for rhinosinusitis.

5.  Entitlement to service connection for residuals of 
septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from April 1993 to November 2002.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Following the appellant's change of residence to 
Texas, her case was certified to the Board by the RO in Waco, 
Texas.  The Board remanded the case for additional 
development in May 2009.  The Waco RO has now returned the 
case to the Board for appellate review.

The appellant is appealing the initial rating that was 
assigned to the right knee disability after service 
connection was granted.  As a result, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered for 
the right knee claim includes that for the entire time period 
in question, from the original grant of service connection to 
the present.

In addition, during the pendency of this appeal, the RO 
increased the appellant's disability evaluation for the right 
knee disability from zero to 10 percent, effective from 
September 26, 2005.  However, it is presumed that she is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the right 
knee rating issues are as set forth on the first page of the 
present decision.

The issue of entitlement to a separate evaluation for the 
surgical scarring associated with the right knee disability 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the right knee.

2.  Prior to September 26, 2005, there was no clinical 
evidence of limitation of motion in the appellant's right 
knee.

3.  Since September 26, 2005, there is no evidence of 
limitation of flexion to 30 degrees or of limitation of 
extension to 15 degrees in the right knee.

4.  There is no evidence of impairment of the right tibia and 
fibula, and the appellant has not had any knee replacement 
surgery.

5.  Lateral instability or subluxation was clinically 
demonstrated in the appellant's right knee in July 2005.

6.  Slight, but not moderate, lateral subluxation or 
instability has been clinically demonstrated in the 
appellant's right knee.

7.  Service connection for allergic rhinitis was granted by 
the RO in a November 2009 rating decision, and there is no 
longer a case or controversy as to the issues pertaining to 
rhinosinusitis or residuals of septorhinoplasty.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2005, the criteria for an initial 
compensable evaluation for the right knee disability were not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5263 (2009); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

2.  On and after September 26, 2005, the criteria for an 
evaluation in excess of 10 percent for the right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103(a), 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2009); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  The criteria for an initial separate evaluation of 10 
percent, but no higher, for the right knee 
dislocation/subluxation were met as of July 27, 2005.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5257 
(2009) ; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

4.  The Board lacks jurisdiction over the issues of 
entitlement to service connection for rhinosinusitis and 
residuals of septorhinoplasty, because those issues have been 
granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's right knee increased rating claim arises from 
her disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The VCAA is not applicable where further assistance would not 
aid appellants in substantiating their claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's finding that the 
rhinosinusitis/septorhinoplasty appeal is moot because the RO 
has granted service connection, further assistance is 
unnecessary to aid the appellant in substantiating either 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in relation to either of these two 
claims, such error was harmless.

Moreover, the United States Supreme Court has held that an 
error in VCAA notice should not be presumed prejudicial, and 
that the burden of showing harmful error rests with the party 
raising the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  Private and VA outpatient 
medical treatment records have also been associated with the 
claims file.  The appellant was afforded VA medical 
examinations in April 2003, January 2006, April 2006, October 
2006, February 2009, and October 2009.  A medical opinion is 
adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional, and the associated reports reflect 
review of the appellant's prior medical records.  The 
examinations included reports of the symptoms for each 
claimed condition and demonstrated objective evaluations.  
The examiners were able to assess and record the condition of 
the appellant's right knee.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's claimed conditions.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, 
the Board concludes that the appellant was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2003, and September 
2009 rating decisions, along with the March 2004 Statement of 
the Case (SOC) and subsequent Supplemental SOCs (SSOCs), 
explained the basis for the RO's actions, and provided her 
with opportunities to submit more evidence.  It appears that 
all obtainable evidence identified by the appellant relative 
to her claims has been obtained and associated with the 
claims file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.  The March 2006 and February 2008 
letters from the RO contained the information required by 
Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide, and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that she wanted the RO to obtain for her that were 
not obtained.  She had previously been given more than one 
year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.




The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for knee 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  

However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Right knee disability initial evaluation

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the Veteran's STRs; VA treatment records dated 
between 2003 and 2009; private treatment records dated in 
2005; the reports of VA examinations conducted in April 2003, 
January 2006, April 2006, October 2006, and February 2009; 
and various written statements submitted by the appellant and 
her representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The appellant contends that the severity of her right knee 
deficits is not reflected in the currently assigned 
evaluations.  She says her right knee causes her pain and 
trouble with standing, using stairs, driving and walking.  
The appellant has further reported that she experiences 
dislocation of her right patella.

The Board notes that service connection was originally 
granted for a right knee medial cruciate ligament 
reconstruction, effective from November 13, 2002.  This right 
knee disability was assigned an initial noncompensable 
evaluation under Diagnostic Code (DC) 5260.  In a September 
2009 rating decision, the right knee disability evaluation 
was increased to 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5010, effective from September 26, 2005.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the applicable 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  The knees are major joints.  38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Review of the appellant's service medical records reveals 
that she was diagnosed with a hypermobile patella bilaterally 
in 2001.  Radiographic examination revealed a tilt and 
subluxable patella on both sides.  A private orthopedist 
stated that the appellant had hypermobile patellae and 
patella misalignment with recurrent dislocation.  She 
underwent right lateral release and patella realignment 
surgery in August 2002.  The August 26, 2002, Medical Board 
Report includes a September 2001 radiographic diagnosis of 
right patella alta.

The appellant underwent VA medical examinations in April 
2003.  The general medical examiner stated that the appellant 
had normal posture and gait.  The joints examiner noted that 
the appellant denied experiencing right knee stiffness, 
swelling, heat, redness, instability, or lack of endurance.  
She indicated that she had had no flare-ups and that she did 
not use a brace, a cane or crutches.  Episodes of dislocation 
or recurrent subluxation were not found.  On physical 
examination, the appellant exhibited a right knee range of 
motion from zero degrees of extension to 140 degrees flexion; 
no pain was associated with that motion.  No additional loss 
of function was noted with repetitive activities.  There was 
no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding.  
The appellant's gait was described as normal.  The knee 
ligaments were stable.  Radiographic examination revealed no 
significant joint space narrowing.  The examiner assessed 
bilateral patellofemoral syndrome, with a surgically-
corrected Q-angle bilaterally, with only rare mild 
discomfort.

Review of the appellant's VA medical treatment records 
reveals that she sought treatment for complaints of knee pain 
and subluxation in July 2005.  She reported reducing her 
activity to avoid these symptoms.  On physical examination, 
both knees were hypermobile to lateral motion.  In September 
2005, the appellant continued to complain of knee pain.  On 
physical examination, the right patella tracked laterally 
with crepitus.  There was also an approximate 25 percent 
subluxation of the right knee with immediate apprehension.  
Radiographic examination revealed well-healed osteotomies; 
the right patella was in a slightly lateral position.  In 
December 2005, the appellant continued to complain of right 
knee pain and instability.  On physical examination, the 
appellant exhibited zero to 110 degrees of right knee motion.  
The apprehension test was positive and there was a trace 
effusion.  A right knee steroidal injection was administered 
for assessed pes anserine tendonitis.

The appellant underwent a VA medical (joints) examination in 
January 2006; the examiner reviewed the claims file.  The 
appellant was noted to take pain medication.  She complained 
of right knee pain, weakness, stiffness, swelling and 
subluxation.  The appellant also reported twice-weekly flare-
ups.  On physical examination, there was trace effusion of 
the knee and tenderness over the medial joint line.  The 
appellant exhibited a range of motion of the right knee from 
zero to 110 degrees; this motion was accomplished with pain 
and the examiner noted an additional loss of five degrees of 
motion secondary to pain with repetitive motion.  The 
McMurray test and both drawer tests were all negative; 
Lachman testing was also negative.  The Q-angle was between 
10 and 15 degrees.  There was decreased strength, but no 
atrophy.  The joint was stable to varus and valgus force.  
There was crepitus with movement.  The right patella tracked 
laterally and the patella subluxed approximately 25 percent.  

In October 2006, the appellant underwent a VA general medical 
examination.  The appellant complained of daily right knee 
pain.  She reported that she was unable to run and that she 
had difficulty climbing stairs.  On physical examination, she 
demonstrated zero to 135 degrees of right knee motion.  There 
was no knee joint instability.  There was no additional 
limitation of motion with repetitive movement.  The 
appellant's gait was described as normal.

A VA treatment note, dated in February 2007, indicates that 
the appellant would not participate in apprehension testing.  
The right knee appeared to be tender.  The clinical 
assessment was knee pain.  Radiographic examination was 
accomplished in July 2007.  There were degenerative changes 
of the right knee with narrowing of the patellofemoral and 
medial compartment spaces.  Similar findings were noted in 
association with November 2007 X-rays.

The appellant most recently underwent a VA joints examination 
in February 2009; the examiner reviewed the claims file.  The 
appellant complained of right knee pain, swelling and 
subluxation.  She reported experiencing no flare-ups.  She 
said that she used a knee brace for stability and that the 
knee was painful when she used stairs.  On physical 
examination, the appellant exhibited a normal gait and zero 
to 90 degrees of right knee motion.  This motion was 
accomplished with crepitus and pain.  There was no effusion, 
no instability to varus or valgus stress and a negative 
Lachman's sign.  The patella apprehension test was positive.  
There were no additional limitations following repetitive use 
other than increased pain (without further loss of motion).  
There was no incoordination, fatigue, weakness, or lack of 
endurance associated with the right knee functioning.  The 
examiner rendered a diagnosis of patellofemoral syndrome with 
subluxation of the right patella.

VA treatment records indicate that the appellant underwent an 
orthopedic consultation in April 2009.  She was noted to 
ambulate with a normal gait without evidence of antalgia.  
There was no swelling or tenderness.  Right knee range of 
motion was from five degrees to 95 degrees.  Radiographic 
examination revealed minimal narrowing of the medial 
compartment and a right patellar spur.  No effusion was 
present.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between zero degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  The 
appellant does not have any right knee ankylosis.  Therefore 
DC 5256 is not for application.

The appellant has not had a right knee replacement.  
Therefore DC 5055 is not for application.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent 
evaluation may be assigned when there is removal of semilunar 
cartilage that is symptomatic.  However, there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of locking, or effusion into the knee joint 
and there is no objective clinical evidence of removal of 
semilunar cartilage.  Therefore DC 5258 is not for 
application.  

A 20 percent evaluation for limitation of motion of the knee 
is assigned where extension is limited to 15 degrees or 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Under DC 5260, flexion 
limited to 45 degrees is rated as 10 percent disabling.  
Under DC 5261, extension limited to 10 degrees is rated as 10 
percent disabling.

A review of the complete record indicates that the appellant 
did not exhibit any limitation of motion until September 
2005.  Prior to that time, and since that time, she has been 
described as having a normal posture and gait without 
evidence of antalgia.  The original zero percent rating for 
the appellant's right knee was based on the functional 
limitations for range of motion under Diagnostic Code 5060; 
the current 10 percent evaluation is based on the provisions 
of DC 5010.  

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has almost always 
demonstrated normal extension (zero degrees) in her right 
knee with a five degree loss of extension shown in April 
2009.  Prior to September 2005, the appellant had not 
demonstrated any limitation of flexion in the right knee.  
Since then, her right knee flexion, as reflected in the 
clinical evidence, was limited at worst to 90 degrees with 
pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain she has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported in the right knee.  
No muscle atrophy due to the knee disability has been 
demonstrated in the right leg.  There is no clinical evidence 
of any muscle spasm.  The objective medical evidence does 
show findings of joint line tenderness, grinding and moderate 
limitation of motion in the right knee, as well as complaints 
of pain, weakness, stiffness and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
the currently assigned 10 percent evaluation effective from 
September 2005 is warranted for the right knee based on some 
limitation of extension and flexion with pain.  However, the 
evidence of record does not support a rating in excess of 10 
percent for the right knee disability as the requisite 
limitation of flexion or extension has not been shown, even 
when taking pain into consideration.  Furthermore, a 
compensable evaluation is not warranted prior to September 
2005 because no limitation of motion or change in gait was 
documented before that date.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the Veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating at either tier (prior to September 2005, and 
beginning in September 2005), based on the considerations of 
the DeLuca case, is not appropriate for the right knee 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra, at 204-7.

In sum, the preponderance of the evidence is against the 
claim for an initial compensable rating prior to September 
2005, as well as an evaluation in excess of 10 percent 
beginning September 2005.  These ratings are based on right 
knee degenerative joint disease (by analogy) with some 
limitation of motion.  It is again noted that the 10 percent 
rating has been assigned based on the limitation of 
functional ability, including as due to pain during flare-ups 
and increased use.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In this case, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through her senses.  
Layno, 6 Vet. App. at 470.  She is not, however, competent to 
identify a specific level of disability of this disorder 
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of 
the appellant's right knee disability has been provided by 
the medical personnel who have examined her during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As a result, the Board finds these records to be more 
probative than the appellant's subjective evidence of 
complaints of increased symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  In summary, after a careful review of the 
evidence of record, the Board finds that the appellant's 
right knee disability picture does not more nearly 
approximate a rating in excess of 10 percent beginning in 
September 2005, or a compensable rating prior to that time.  
In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each tier 
of the appellant's right knee disability increased initial 
rating claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Notwithstanding the above, the VA General Counsel has issued 
a precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003-5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  

In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a compensable rating under either 
of those codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

In this case, the appellant is rated for arthritis but has 
been diagnosed with some lateral patellar subluxation of the 
right knee.  Specifically, the July 2005 VA treatment report 
noted hypermobility with patellar subluxation.  A September 
2005 treatment note indicates that the subluxation was 25 
percent in extent.  Thus, a separate rating of 10 percent for 
her right knee subluxation under DC 5257 is warranted 
beginning in July 2005.  

While some right knee subluxation is shown, the evidence does 
not demonstrate that this subluxation is more than slight.  
Specifically, the appellant has not been diagnosed with any 
ligamentous instability in her right knee.  Thus, a moderate 
condition has not been clinically demonstrated by the 
evidence of record, and a 20 percent evaluation is not 
warranted for the right knee subluxation.

It is again noted that a separate right knee rating has been 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the limitation of 
motion, and the complaints of pain that have been clinically 
documented over the past few years.  (X-rays dating from 2007 
have confirmed arthritic changes.)  The findings needed for 
the next higher evaluation for the right knee subluxation 
disability are not demonstrated in the evidence of record at 
any point.

The Board has also considered whether the appellant is 
entitled to a referral for an extraschedular rating, which is 
a component of a claim for an increased rating under Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The record reflects that the appellant has not required any 
hospitalization for her right knee disability, nor has she 
required extensive or frequent treatment.  As such, the 
manifestations of her right knee disability are not in excess 
of those contemplated by either tier (zero and 10 percent) 
currently assigned.  

Even accepting that the appellant experiences some 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the right knee 
pathology would be in excess of that contemplated by the 
assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun, 22 Vet. App. at 15.

Therefore, the evidence does not show that the right knee 
disability present such an unusual or exceptional disability 
picture as to require referral for an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

In sum, the preponderance of the evidence is against the 
claims for initial ratings in excess of zero and 10 percent 
based on the presence of osteoarthritis and some limitation 
of flexion; however, the evidence does support the award of a 
separate 10 percent rating, but no higher, based on knee 
instability or subluxation effective in July 2005.

Because this is an appeal from the initial rating for a right 
knee disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 
supra.  The Board has not found any additional variation in 
the appellant's symptomatology or clinical findings relating 
to the right knee limitation of motion and pain on use that 
would warrant the assignment of any additional staged ratings 
for that disability beyond the current zero percent prior to 
September 26, 2005, and ten percent thereafter.  In addition, 
the record does show varying levels of disability for the 
subluxation condition in that the appellant's right knee 
hypermobile patella was initially documented in July 2005.  
The evidence of record therefore does not support the 
assignment of a compensable rating for the right knee 
subluxation disability until July 2005, or an evaluation in 
excess of 10 percent since that time.  See also Hart v. 
Mansfield, supra.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for the appellant's right knee disability, but the 
required manifestations have not been shown in this case as 
the orthopedic findings required for the award of any such 
higher ratings have not been demonstrated in the clinical 
evidence of record.  The Board further finds no evidence of 
an exceptional disability picture in this case.  

We acknowledge that the appellant, in advancing this appeal, 
believes that the right knee disability has been more severe 
than the assigned disability ratings reflect.  There are no 
clinical findings congruent with the next higher evaluation 
for the subluxation aspect or the limitation of motion and 
pain aspect of the right knee disability.  Medical evidence 
is generally required to probatively address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, supra.  However, lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

The Board has carefully considered the appellant's 
contentions.  In this case, however, the competent medical 
evidence offering detailed descriptions of the right knee and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the right knee disability on appeal.  
The lay testimony has been considered together with the 
probative medical evidence clinically evaluating the severity 
of the right knee disability symptoms.  The preponderance of 
the most probative evidence does not support assignment of 
any higher ratings.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant has 
already been awarded TDIU benefits.  Therefore, the Board 
finds that no further consideration of a TDIU award is 
warranted.

B.  Service Connection Claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if manifest to a degree of 10 percent or more within 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 C.F.R. § 3.307.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

The Court has held that when a claimant makes a claim, s/he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, the appellant 
is seeking service connection for a condition manifested by 
symptoms of facial pain and tenderness, nasal drainage and 
respiratory infections.  She has reported suffering from 
severe allergies daily and has said that sinusitis is usually 
not far behind if her allergies persist.  In an October 2006 
written statement, the appellant declared that while the 
issues of service connection for chronic sinusitis and 
residuals of septorhinoplasty were listed individually (by 
VA), the claimed conditions were both residuals of the same 
surgery.  Both her STRs and her post-service VA treatment 
records include diagnoses of respiratory infections, 
pharyngitis, acute sinusitis, sinusitis, and chronic 
sinusitis.  A January 2005 private medical record includes a 
diagnosis of rhinosinusitis.

The appellant underwent a VA medical examination in October 
2009; the examiner reviewed the claims file.  The examiner 
stated that the appellant gave a history of signs and 
symptoms of allergic rhinitis.  The results of a CT scan 
clearly indicated that neither acute nor chronic sinusitis 
was present.  The examiner concluded that the signs and 
symptoms complained of by the appellant warranted a diagnosis 
of allergic rhinitis.  The examiner further stated that the 
signs and symptoms that occurred while the appellant was in 
service were consistent with allergic rhinitis.  Therefore, 
in a November 2009 rating decision, the RO granted service 
connection for allergic rhinitis.

The November 2009 rating decision favorably resolved the 
issue of service connection for the appellant's complained-of 
signs and symptoms relating to her nasal passages and 
sinuses.  Thus, the issues of entitlement to service 
connection for rhinosinusitis and the residuals of 
septorhinoplasty have been rendered moot, and therefore those 
issues are no longer in appellate status.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.


ORDER

An initial compensable evaluation for right knee disability 
prior to September 26, 2005, is denied.

An evaluation in excess of 10 percent from September 26, 
2005, for right knee disability is denied.

An initial compensable evaluation of 10 percent, but no more, 
for right knee lateral subluxation is granted, effective in 
July 2005, subject to the law and regulations governing the 
award of monetary benefits.

Since the appellant's claims for service connection for 
rhinosinusitis/residuals of septorhinoplasty have been 
rendered moot by the RO's grant of service connection for 
allergic rhinitis, those claims are moot and are dismissed 
for lack of jurisdiction.


[Continued on Next Page]


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Except as otherwise provided in the Rating Schedule, all 
service-connected disabilities, including those arising from 
a single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described disabilities in that case warranted 10 percent 
evaluations under each of three separate diagnostic codes, 
none of which had a rating criterion the same as another.  
The Court held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the same disability or the same manifestation under 38 C.F.R. 
§ 4.14.  Id. at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.

It is well established that, while laypersons are not 
considered capable of opining on matters requiring medical 
knowledge, they are permitted to provide observations.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Id.  However, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for 
example, the appellant is competent to describe her 
neurologic symptoms relating to her right knee.  To wit, the 
appellant has complained of some numbness, as well as 
weakness and tingling, in the right lower extremity.  

There are some objective medical findings relating to the 
right knee surgical scarring.  The January 2006 VA medical 
(joints) examination yielded a finding of a six centimeter 
surgical scar lateral to the right patella.  Dysthesia was 
also noted around the surgical scars on each knee.  

Therefore, VA must consider whether a separate compensable 
evaluation is warranted for the residual scarring of the 
appellant's right knee or for the numbness in the right lower 
extremity.  However, no scar examination was afforded the 
appellant, and the record is not clear as to the extent and 
severity of any condition associated with the surgical 
scarring of the right knee.  On remand, the appellant should 
be afforded a medial examination for clarification of these 
points.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  After any necessary development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the residual scarring 
from the service-connected knee surgery.  
All appropriate tests should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of any report.  The 
appellant's claims file, including a copy 
of this remand, the service medical 
records and any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

a.  The examiner(s) should be 
requested to specifically identify 
each specific nerve, muscle or portion 
of skin affected by the right knee 
surgery and comment upon the nature, 
extent, and current degree of 
impairment manifested.  

b.  Specific findings should be made 
with respect to the location, size and 
shape of the scar(s) from the right 
knee surgery with a detailed 
description of any associated pain or 
tenderness as well as the presence of 
any disfigurement or any limitations 
caused by any adhesions or nerve 
impairment.

c.  The relevant Diagnostic Codes 
distinguish the type of nerve 
paralysis into two parts - complete 
and incomplete paralysis.  Under 
incomplete paralysis, the type of 
paralysis is further broken down into 
three categories: severe, moderate, 
and mild.  With these categories in 
mind, the examiner should classify any 
neurologic impairment(s) present in 
each lower extremity, distinguishing 
among the categories and identifying 
each nerve or group of nerves 
affected.

d.  In particular, the examiner(s) 
must describe in detail the relative 
degree or percentage of sensory 
manifestation or motor loss due to 
nerve damage (to include 
identification of each nerve so 
affected), as well as the relative 
degree or percentage of the loss, if 
any, of right knee function.

e.  If the examiner uses results 
obtained from an EMG and/or nerve 
conduction velocity tests or other 
such tests, the examiner is requested 
to explain, in terms meaningful to a 
layperson, the base line results 
versus those obtained for the 
appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The 
examiner is also asked to explain how 
any abnormal finding classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or 
complete paralysis with respect to 
each affected nerve.

3.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
Consideration should be given to the 
possibility of separate ratings for 
scars, paralysis of a nerve, and any 
other potential sources of a further 
disability rating of the right knee 
surgery residuals.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


